Citation Nr: 9925832	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-05 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for asthma as secondary 
to service-connected allergic rhinitis.

2.  Entitlement to a compensable evaluation for allergic 
rhinitis.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


REMAND

The veteran served on active duty from May 1968 to February 
1972.  

This appeal arises from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied a compensable rating for 
allergic rhinitis and service connection for asthma.  

When the veteran was examined in February 1972, prior to his 
release from military service, he reported a history of hay 
fever, but denied a history of asthma or shortness of breath.  
The examiner noted allergic rhinitis and commented that the 
veteran's sinuses caused trouble which was easily relieved 
with patent medication.

VA examination in April 1972 found no abnormalities of the 
lungs.  Allergic rhinitis was diagnosed by history.  

A June 1975 pulmonary study included an impression of severe, 
partially reversible, obstructive airway disease consistent 
with clinical diagnosis of asthma.  In February 1987 the 
veteran claimed that in 1974 his allergies turned into 
asthma.  

Private medical records from September 1989 included 
diagnoses of asthma and nasal polyps with a notation that a 
year ago he had a polypectomy.  In February 1992 the 
veteran's private physician found bilateral polyps.  The 
assessment was nasal polyps.  Again in May 1994 the private 
physician found nasal polyps.  Private medical records dated 
in March 1995 reflect that examination of the nose revealed 
that it was enlarged, with slightly boggy turbinates.  The 
mucosa was rather red with a somewhat polypoid appearance.  
In September 1995 it was noted that he might have had a few 
small polyps posteriorly.  In May 1996 private medical 
records noted that the polyps had receded.  

In May 1997 a VA examination resulted in diagnosis of 
reactive airway disease with history suggestive of atopic 
disease, i.e. asthma, allergies and eczema.  The examiner 
stated that the veteran had mild asthma coexistent with 
allergic rhinitis but not specifically cause by allergic 
rhinitis.  The veteran had asthma exacerbation during 
allergic rhinitis exacerbations by history.

S. Zeitz, M.D., in a September 1997 letter stated that he 
followed the veteran for allergic rhinitis, nasal polyps, 
sinusitis and asthmatic bronchitis.  Dr. Zeitz stated that 
the veteran's asthma is part of the expected evolution that 
goes with nasal polyps.

The veteran also submitted excerpts from articles about 
allergies and asthma.  The veteran highlighted several 
passages, including passages which indicated that allergies 
may prove to be an independent risk factor for chronic 
obstructive pulmonary disease; that allergies can develop 
into asthma; that persistent rhinitis makes a child more 
susceptible to asthma; that allergic reactions in the nose 
(hay fever) and sinusitis can significantly worsen or 
potentially produce asthma attacks in the otherwise stable 
asthmatic patient; and that nasal reflexes can cause 
narrowing of the airways in the lung, producing or 
aggravating asthma.

In June 1998, a VA Pulmonologist offered an opinion to the 
effect that the veteran's allergic rhinitis was not causing 
his asthma.

On several documents the RO has listed the American Red Cross 
as the veteran's representative, and in March 1999 the 
American Red Cross submitted a statement in support of the 
veteran's claim.  No power of attorney is currently in the 
claims folder.

The veteran claims that his asthma is secondary to his 
service-connected nasal disability.  Service connection may 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claim for service connection on the grounds that the 
claimed disability is due to or the result of a service-
connected disability, like all claims, must be well grounded.  
38 U.S.C.A. § 5107(a).  In order for the claim to be well 
grounded there must be competent medical evidence of a nexus 
between service or a service-connected disability and asthma.  
The veteran has provided an opinion from Dr. Zeitz to the 
effect that his asthma evolved from his service-connected 
nasal disability, as well as medical literature which support 
his claim that his service-connected rhinitis makes him more 
susceptible to asthma and that nasal problems can produce or 
aggravate asthma.  In May 1997, a VA examiner also suggested 
that asthma exacerbations might be associated with 
exacerbation of allergic rhinitis.  The Board finds that the 
veteran has presented a well-grounded claim of entitlement to 
service connection for asthma on a secondary basis.

In view of the veteran's contentions, and the medical 
evidence which he has presented, the guidelines provided by 
the United States Court of Appeals for Veterans Claims 
(Court) in Allen are applicable.  In order to fully consider 
the possibility that the veteran's asthma may have been 
aggravated by his service-connected nasal disability, the 
Board finds that further development is warranted.

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board 
finds that the veteran's claim for an increased rating is 
also well grounded.

Allergic rhinitis with polyps warrants a 30 percent 
disability rating.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(1998).  The record reflects that the veteran has had nasal 
polyps even after having undergone a polypectomy.  The May 
1997 VA examination for disability evaluation purposes did 
not specifically state whether or not polyps were present.  
Accordingly, this examination is not adequate for rating 
purposes.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
with the proper forms for designating a 
representative to assist him in his 
claims for VA benefits.  The RO should 
also request the veteran to identify all 
medical care providers who have treated 
him since 1997 for allergic rhinitis or 
asthma.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain all pertinent treatment records 
identified by the veteran, which are not 
already associated with the claims file.  

2.  The veteran should be scheduled for 
an examination by an appropriate 
specialist to determine the severity of 
his allergic rhinitis and for an opinion 
as to whether the allergic rhinitis 
aggravates the veteran's asthma.  The 
physician must describe the percentage of 
obstruction of the nasal passage on both 
sides and state whether or not polyps are 
present.  Additionally, the physician 
must provide an opinion as to the degree 
of probability that the veteran's 
rhinitis aggravates his asthma, that is, 
causes a worsening of the underlying 
condition as opposed to simply causing a 
temporary worsening of symptoms.  If it 
is at least as likely as not that the 
veteran's allergic rhinitis aggravates 
his asthma, the physician should offer an 
opinion as to the degree that the asthma 
is attributable to the service-connected 
rhinitis, that is, the physician should 
identify the incremental increase in the 
asthma disability that is attributable to 
aggravation by the rhinitis.  The claims 
file must be provided to the examiner 
prior to the examination.

3.  The RO should then readjudicate the 
veteran's claims.  The RO should consider 
the Court's ruling in Allen, supra, in 
determining whether and to what degree 
the veteran is entitled to service 
connection for asthma on the basis of 
aggravation by his service-connected 
rhinitis.  If any of veteran's claims 
remains in a denied status, he and his 
representative, if one is appointed, 
should be provided with a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

